

Exhibit 10.2


SUPPORT AGREEMENT
 
SUPPORT AGREEMENT (the “Agreement”) made as of the 14th day of November, 2008.
 
AMONG:
 
GRAN TIERRA ENERGY INC., a corporation existing under the laws of the State of
Nevada (hereinafter referred to as “Acquiror”),
 
- and -
 
GRAN TIERRA CALLCO ULC, a corporation existing under the laws of the Province of
Alberta (hereinafter referred to as “Callco”),
 
- and -
 
GRAN TIERRA EXCHANGECO INC., an indirect wholly-owned subsidiary of Acquiror,
existing under the laws of the Province of Alberta (hereinafter referred to as
“ExchangeCo”),
 
WHEREAS, in connection with an arrangement agreement (the “Arrangement
Agreement”) made as of July 28, 2008 among Acquiror, ExchangeCo and Solana
Resources Limited, a corporation existing under the laws of Alberta (“Target”),
ExchangeCo is to issue exchangeable shares (the “Exchangeable Shares”) to
certain holders of common shares in the capital of Target (“Target Common
Shares”) pursuant to the plan of arrangement (the “Arrangement”) contemplated by
the Arrangement Agreement;
 
AND WHEREAS, pursuant to the Arrangement Agreement, Acquiror and ExchangeCo have
agreed to execute a support agreement substantially in the form of this
Agreement on the Effective Date (as defined in the Arrangement Agreement);
 
NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1 Defined Terms
 
Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the rights, privileges,
restrictions and conditions (collectively, the “Exchangeable Share Provisions”)
attaching to the Exchangeable Shares which are attached as Schedule “A” to the
Plan of Arrangement which is attached as Exhibit A to the Arrangement Agreement
and as set out in the Articles of Arrangement of Target, unless the context
requires otherwise.
 

--------------------------------------------------------------------------------


 
1.2 Interpretation Not Affected by Headings
 
The division of this agreement into articles, sections, subsections and other
portions and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation hereof. Unless otherwise
indicated, all references to an “Article”, “Section” or “Subsection” followed by
a number refer to the specified Article, Section or Subsection of this
Agreement. The terms “this Agreement,” “hereof,” “herein” and “hereunder” and
similar expressions refer to this Agreement and not to any particular Article,
Section, Subsection or other portion hereof.
 
1.3 Rules of Construction
 
Unless otherwise specifically indicated or the context otherwise requires: (a)
all references to “dollars” or “$” mean United States dollars; (b) words
importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders; and (c) “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation.”
 
1.4 Date for any Action
 
If the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day that is a Business Day.
 
ARTICLE 2
COVENANTS OF ACQUIROR AND EXCHANGECO
 
2.1 Covenants Regarding Exchangeable Shares
 
So long as any Exchangeable Shares not owned by Acquiror or its Affiliates are
outstanding, Acquiror will:
 

 
(a)
not declare or pay any dividend on common shares in the capital of Acquiror
(“Acquiror Common Shares”) unless: (i) ExchangeCo shall: (a) simultaneously
declare or pay, as the case may be, an equivalent dividend or other distribution
economically equivalent thereto (as provided for in the Exchangeable Share
Provisions) on the Exchangeable Shares (an “Equivalent Dividend”); and (b)
ExchangeCo shall have sufficient money or other assets or authorized but
unissued securities available to enable the due declaration and the due and
punctual payment, in accordance with applicable law, of any such Equivalent
Dividend; or (ii) if the dividend or other distribution is a stock dividend or
distribution of stock, in lieu of such dividend ExchangeCo shall: (a) effect a
corresponding, contemporaneous and economically equivalent subdivision of the
Exchangeable Shares (as provided for in the Exchangeable Share Provisions) (an
“Equivalent Stock Subdivision”); and (b) have sufficient authorized but unissued
securities available to enable the Equivalent Stock Subdivision;

 
2.

--------------------------------------------------------------------------------


 

 
(b)
advise ExchangeCo sufficiently in advance of the declaration by Acquiror of any
dividend on Acquiror Common Shares and take all such other actions as are
reasonably necessary, in cooperation with ExchangeCo, to ensure that: (i) the
respective declaration date, record date and payment date for an Equivalent
Dividend on the Exchangeable Shares shall be the same as the declaration date,
record date and payment date for the corresponding dividend on the Acquiror
Common Shares; or (ii) the record date and effective date for an Equivalent
Stock Subdivision shall be the same as the record date and payment date for the
stock dividend on the Acquiror Common Shares and that such dividend on the
Exchangeable Shares will correspond with any requirement of the principal stock
exchange on which the Exchangeable Shares are listed;

 

 
(c)
ensure that the record date for any dividend declared on Acquiror Common Shares
is not less than 10 Business Days after the declaration date of such dividend;

 

 
(d)
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share (other than Exchangeable
Shares owned by Acquiror or its Affiliates) upon the liquidation, dissolution or
winding-up of ExchangeCo or any other distribution of the assets of ExchangeCo
among its shareholders for the purpose of winding-up its affairs, the delivery
of a Retraction Request by a holder of Exchangeable Shares or a redemption of
Exchangeable Shares by ExchangeCo, as the case may be, including all such
actions and all such things as are necessary or desirable to enable and permit
ExchangeCo to cause to be delivered Acquiror Common Shares to the holders of
Exchangeable Shares in accordance with the provisions of Articles 5, 6 and 7 of
the Exchangeable Share Provisions, as the case may be, of the Exchangeable Share
Provisions and cash in respect of declared and unpaid dividends;

 

 
(e)
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Callco, in accordance with applicable law, to
perform its obligations arising upon the exercise by it of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, including all
such actions and all such things as are necessary or desirable to enable and
permit Callco to cause to be delivered Acquiror Common Shares to the holders of
Exchangeable Shares in accordance with the provisions of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, as the case may
be, and cash in respect of declared and unpaid dividends; and

 
3.

--------------------------------------------------------------------------------


 

 
(f)
not (and will ensure that Callco or any of its Affiliates does not) exercise its
vote as a shareholder to initiate the voluntary liquidation, dissolution or
winding-up of ExchangeCo or any other distribution of the assets of ExchangeCo
among its shareholders for the purpose of winding up its affairs nor take any
action or omit to take any action (and Acquiror will not permit Callco or any of
its Affiliates to take any action or omit to take any action) that is designed
to result in the liquidation, dissolution or winding up of ExchangeCo or any
other distribution of the assets of ExchangeCo among its shareholders for the
purpose of winding up its affairs.

 
2.2 Segregation of Funds
 
Acquiror will cause ExchangeCo to deposit a sufficient amount of funds in a
separate account of ExchangeCo and segregate a sufficient amount of such other
assets and property as is necessary to enable ExchangeCo to pay dividends when
due and to pay or otherwise satisfy its respective obligations under Articles 5,
6 and 7 of the Exchangeable Share Provisions or, if required, to pay the
purchase price for Acquiror Common Shares as contemplated by Section 2.5, as
applicable.
 
2.3 Reservation of Acquiror Common Shares
 
Acquiror hereby represents, warrants and covenants in favour of ExchangeCo and
Callco that Acquiror has reserved for issuance and will, at all times while any
Exchangeable Shares (other than Exchangeable Shares held by Acquiror or its
Affiliates) are outstanding, keep available, free from pre-emptive and other
rights, out of its authorized and unissued capital stock such number of Acquiror
Common Shares (or other shares or securities into which Acquiror Common Shares
may be reclassified or changed as contemplated by Section 2.7): (a) as is equal
to the sum of: (i) the number of Exchangeable Shares issued and outstanding from
time to time; and (ii) the number of Exchangeable Shares issuable upon the
exercise of all rights to acquire Exchangeable Shares outstanding from time to
time; and (b) as are now and may hereafter be required to enable and permit
Acquiror to meet its obligations under the Voting and Exchange Trust Agreement
and under any other security or commitment pursuant to the Arrangement with
respect to which Acquiror may now or hereafter be required to issue Acquiror
Common Shares, to enable and permit Callco to meet its obligations arising upon
exercise by it of each of the Liquidation Call Right, the Retraction Call Right,
the Redemption Call Right and the Change of Law Call Right (if Acquiror causes
Callco to exercise such right) and to enable and permit ExchangeCo to meet its
obligations hereunder and under the Exchangeable Share Provisions.
 
2.4 Notification of Certain Events
 
In order to assist Acquiror in compliance with its obligations hereunder and to
permit Callco to exercise the Liquidation Call Right, the Retraction Call Right,
the Redemption Call Right and the Change of Law Call Right (if Acquiror causes
Callco to exercise such right), ExchangeCo will notify Acquiror and Callco of
each of the following events at the times set forth below:
 

 
(a)
in the event of any determination by the Board of Directors of ExchangeCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding-up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

 
4.

--------------------------------------------------------------------------------


 

 
(b)
promptly, upon the earlier of receipt by ExchangeCo of notice of and ExchangeCo
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other proceeding with respect to the involuntary liquidation, dissolution or
winding-up of ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding-up its affairs;

 

 
(c)
promptly, upon receipt by ExchangeCo of a Retraction Request;

 

 
(d)
promptly, following the date on which notice of redemption is given to holders
of Exchangeable Shares, upon the determination of a Redemption Date in
accordance with the Exchangeable Share Provisions;

 

 
(e)
promptly, upon the issuance by ExchangeCo of any Exchangeable Shares or rights
to acquire Exchangeable Shares (other than the issuance of Exchangeable Shares
and rights to acquire Exchangeable Shares in exchange for outstanding Target
Common Shares pursuant to the Arrangement); and

 

 
(f)
promptly, upon receiving notice of a Change of Law.

 
2.5 Delivery of Acquiror Common Shares to ExchangeCo and Callco
 
In furtherance of its obligations under Subsections 2.1(d) and 2.1(e), upon
notice from ExchangeCo or Callco of any event that requires ExchangeCo or Callco
to cause to be delivered Acquiror Common Shares to any holder of Exchangeable
Shares, Acquiror shall forthwith issue and deliver the requisite number of
Acquiror Common Shares to be received by, and issued to or to the order of, the
former holder of the surrendered Exchangeable Shares, as ExchangeCo or Callco
shall direct. All such Acquiror Common Shares shall be duly authorized, validly
issued and fully paid and non-assessable and shall be free and clear of any
lien, claim or encumbrance.
 
5.

--------------------------------------------------------------------------------


 
2.6 Qualification of Acquiror Common Shares
 
Acquiror covenants that if any Acquiror Common Shares (or other shares or
securities into which Acquiror Common Shares may be reclassified or changed as
contemplated by Section 2.7) (other than Acquiror Common Shares held by the
Trustee) to be issued and delivered hereunder (including for greater certainty,
pursuant to the Exchangeable Share Provisions, or pursuant to the Change of Law
Call Right, Exchange Right or the Automatic Exchange Rights (all as defined in
the Voting and Exchange Trust Agreement)) require registration or qualification
with, or approval of, or the filing of any document, including any prospectus or
similar document, the taking of any proceeding with, or the obtaining of any
order, ruling or consent from, any governmental or regulatory authority under
any Canadian or United States federal, provincial, territorial or state
securities or other law or regulation or pursuant to the rules and regulations
of any securities or other regulatory authority, or the fulfillment of any other
United States or Canadian legal requirement (collectively, the “Applicable
Laws”) before such shares (or other shares or securities into which Acquiror
Common Shares may be reclassified or changed as contemplated by Section 2.7) may
be issued and delivered by Acquiror at the direction of ExchangeCo or Callco, if
applicable, to the holder of surrendered Exchangeable Shares or in order that
such shares (or other shares or securities into which Acquiror Common Shares may
be reclassified or changed as contemplated by Section 2.7) may be freely traded
thereafter (other than any restrictions of general application on transfer by
reason of a holder being a “control person” of Acquiror for purposes of Canadian
provincial securities law or an “affiliate” of Acquiror for purposes of United
States federal or state securities law), Acquiror will use its reasonable best
efforts and in good faith expeditiously take all such actions and do all such
things as are necessary or desirable and within its power to cause such Acquiror
Common Shares (or other shares or securities into which Acquiror Common Shares
may be reclassified or changed as contemplated by Section 2.7) to be and remain
duly registered, qualified or approved under United States and/or Canadian law,
as the case may be, to the extent expressly provided in the Arrangement
Agreement. Acquiror will use its reasonable best efforts and in good faith
expeditiously take all such actions and do all such things as are reasonably
necessary or desirable to cause all Acquiror Common Shares (or other shares or
securities into which Acquiror Common Shares may be reclassified or changed as
contemplated by Section 2.7) (other than Acquiror Common Shares held by the
Trustee) to be delivered hereunder to be listed, quoted or posted for trading on
all stock exchanges and quotation systems on which outstanding Acquiror Common
Shares (or other shares or securities into which Acquiror Common Shares may be
reclassified or changed as contemplated by Section 2.7) are listed and are
quoted or posted for trading at such time.
 
2.7 Economic Equivalence
 
So long as any Exchangeable Shares not owned by Acquiror or its Affiliates are
outstanding:
 

 
(a)
Acquiror will not, without prior approval of ExchangeCo and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 10.2
of the Exchangeable Share Provisions:

 

 
(i)
issue or distribute Acquiror Common Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquiror Common Shares) to the
holders of all or substantially all of the then outstanding Acquiror Common
Shares by way of stock dividend or other distribution, other than an issue of
Acquiror Common Shares (or securities exchangeable for or convertible into or
carrying rights to acquire Acquiror Common Shares) to holders of Acquiror Common
Shares who: (A) exercise an option to receive dividends in Acquiror Common
Shares (or securities exchangeable for or convertible into or carrying rights to
acquire Acquiror Common Shares) in lieu of receiving cash dividends; or
(B) pursuant to any dividend reinvestment plan or scrip dividend; or

 

 
(ii)
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Acquiror Common Shares entitling them
to subscribe for or to purchase Acquiror Common Shares (or securities
exchangeable for or convertible into or carrying rights to acquire Acquiror
Common Shares); or

 
6.

--------------------------------------------------------------------------------


 

 
(iii)
issue or distribute to the holders of all or substantially all of the then
outstanding Acquiror Common Shares: (A) shares or securities of Acquiror of any
class other than Acquiror Common Shares (other than shares convertible into or
exchangeable for or carrying rights to acquire Acquiror Common Shares); (B)
rights, options or warrants other than those referred to in Subsection
2.7(a)(ii); (C) evidences of indebtedness of Acquiror; or (D) assets of
Acquiror,

 
unless the economic equivalent on a per share basis of such rights, options,
warrants, securities, shares, evidences of indebtedness or other assets is
issued or distributed simultaneously to holders of the Exchangeable Shares;
provided that, for greater certainty, the above restrictions shall not apply to
any securities issued or distributed by Acquiror in order to give effect to and
to consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement.
 

 
(b)
Acquiror will not without the prior approval of ExchangeCo and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 10.2 of the Exchangeable Share Provisions:

 

 
(i)
subdivide, redivide or change the then outstanding Acquiror Common Shares into a
greater number of Acquiror Common Shares; or

 

 
(ii)
reduce, combine, consolidate or change the then outstanding Acquiror Common
Shares into a lesser number of Acquiror Common Shares; or

 

 
(iii)
reclassify or otherwise change Acquiror Common Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Acquiror Common
Shares,

 
unless the same or an economically equivalent change shall simultaneously be
made to, or in the rights of the holders of, the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by Acquiror in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement.
 

 
(c)
Acquiror will ensure that the record date for any event referred to in
Subsections 2.7(a) or 2.7(b), or (if no record date is applicable for such
event) the effective date for any such event, is not less than five Business
Days after the date on which such event is declared or announced by Acquiror
(with contemporaneous notification thereof by Acquiror to ExchangeCo).

 

 
(d)
The Board of Directors of ExchangeCo shall determine, in good faith and in its
sole discretion, economic equivalence for the purposes of any event referred to
in Subsections 2.7(a) or 2.7(b) and each such determination shall be conclusive
and binding on Acquiror and the holders of the Exchangeable Shares. In making
each such determination, the following factors shall, without excluding other
factors determined by the Board of Directors of ExchangeCo to be relevant, be
considered by the Board of Directors of ExchangeCo:

 
7.

--------------------------------------------------------------------------------


 

 
(i)
in the case of any stock dividend or other distribution payable in Acquiror
Common Shares, the number of such shares issued in proportion to the number of
Acquiror Common Shares previously outstanding;

 

 
(ii)
in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Acquiror Common Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Acquiror Common Shares),
the relationship between the exercise price of each such right, option or
warrant and the Current Market Price, the volatility of the Acquiror Common
Shares and the term of such instrument;

 

 
(iii)
in the case of the issuance or distribution of any other form of property
(including any shares or securities of Acquiror of any class other than Acquiror
Common Shares, any rights, options or warrants other than those referred to in
Subsection 2.7(d)(ii), any evidences of indebtedness of Acquiror or any assets
of Acquiror), the relationship between the fair market value (as determined by
the Board of Directors of ExchangeCo in the manner above contemplated) of such
property to be issued or distributed with respect to each outstanding Acquiror
Common Share and the Current Market Price;

 

 
(iv)
in the case of any subdivision, redivision or change of the then outstanding
Acquiror Common Shares into a greater number of Acquiror Common Shares or the
reduction, combination, consolidation or change of the then outstanding Acquiror
Common Shares into a lesser number of Acquiror Common Shares or any
amalgamation, merger, reorganization or other transaction affecting Acquiror
Common Shares, the effect thereof upon the then outstanding Acquiror Common
Shares; and

 

 
(v)
in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Acquiror Common Shares as a result
of differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 

 
(e)
ExchangeCo agrees that, to the extent required, upon due notice from Acquiror,
ExchangeCo will use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by ExchangeCo, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalent with respect to the Acquiror Common Shares and
Exchangeable Shares as provided for in this Section 2.7.

 
8.

--------------------------------------------------------------------------------


 
2.8 Tender Offers
 
For so long as Exchangeable Shares remain outstanding (not including
Exchangeable Shares held by Acquiror and its Affiliates), in the event that a
tender offer, share exchange offer, issuer bid, take-over bid or similar
transaction with respect to Acquiror Common Shares (an “Offer”) is proposed by
Acquiror or is proposed to Acquiror or its shareholders and is recommended by
the Board of Directors of Acquiror, or is otherwise effected or to be effected
with the consent or approval of the Board of Directors of Acquiror, and the
Exchangeable Shares are not redeemed by ExchangeCo or purchased by Callco
pursuant to the Redemption Call Right, Acquiror will use its reasonable best
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit holders of
Exchangeable Shares (other than Acquiror and its Affiliates) to participate in
such offer to the same extent and on an economically equivalent basis as the
holders of Acquiror Common Shares, without discrimination. Without limiting the
generality of the foregoing, Acquiror will use its reasonable best efforts
expeditiously and in good faith to ensure that holders of Exchangeable Shares
may participate in each such offer without being required to retract
Exchangeable Shares as against ExchangeCo (or, if so required, to ensure that
any such retraction, shall be effective only upon, and shall be conditional
upon, the closing of such Offer and only to the extent necessary to tender or
deposit to the Offer). Nothing herein shall affect the rights of ExchangeCo to
redeem (or Callco to purchase pursuant to the Redemption Call Right)
Exchangeable Shares, as applicable, in the event of an Acquiror Control
Transaction.
 
2.9 Ownership of Outstanding Shares
 
Without the prior approval of ExchangeCo and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 10.2 of the
Exchangeable Share Provisions, Acquiror covenants and agrees in favour of
ExchangeCo that, as long as any outstanding Exchangeable Shares are owned by any
Person other than Acquiror or any of its Affiliates, Acquiror will be and remain
the direct or indirect beneficial owner of all issued and outstanding voting
shares in the capital of ExchangeCo and Callco. Notwithstanding the foregoing,
Acquiror shall not be in violation of this Section 2.9 if any person or group of
persons acting jointly or in concert acquires all or substantially all of the
assets of Acquiror or the Acquiror Common Shares pursuant to any merger of
Acquiror pursuant to which Acquiror was not the surviving corporation.
 
2.10 Acquiror and Affiliates Not to Vote Exchangeable Shares
 
Acquiror and Callco each covenants and agrees that it will not, and will cause
its Affiliates not to, exercise any voting rights which may be exercisable by
holders of Exchangeable Shares from time to time pursuant to the Exchangeable
Share Provisions or pursuant to the provisions of the ABCA (or any successor or
other corporate statute by which ExchangeCo may in the future be governed) with
respect to any Exchangeable Shares held by it or by its Affiliates in respect of
any matter considered at any meeting of holders of Exchangeable Shares.
 
9.

--------------------------------------------------------------------------------


 
2.11 Rule 10b-18 Purchases
 
For greater certainty, nothing contained in this Agreement, including the
obligations of Acquiror contained in Section 2.8, shall limit the ability of
Acquiror or ExchangeCo to make a “Rule 10b-18 purchase” of Acquiror Common
Shares pursuant to Rule 10b-18 of the United States Securities Exchange Act of
1934, as amended, or any successor rule.
 
2.12 Stock Exchange Listing
 
Acquiror covenants and agrees in favour of ExchangeCo that, as long as any
outstanding Exchangeable Shares are owned by any Person other than Acquiror or
any of its Affiliates, Acquiror will use its reasonable best efforts to maintain
a listing for such Exchangeable Shares on a Canadian stock exchange which is a
designated stock exchange within the meaning of the Income Tax Act (Canada) (the
“Tax Act”) and to ensure that ExchangeCo remains a “public corporation” within
the meaning of the Tax Act and maintains a “substantial Canadian presence”
within the meaning of the Tax Act as in effect on the date of this Agreement.
 
ARTICLE 3
ACQUIROR SUCCESSORS
 
3.1 Certain Requirements in Respect of Combination, etc.
 
Neither Acquiror nor Callco shall consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other Person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:
 

 
(a)
such other Person or continuing corporation (the “Acquiror Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Acquiror Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Acquiror Successor to
pay and deliver or cause to be delivered the same and its agreement to observe
and perform all the covenants and obligations of Acquiror or Callco, as the case
may be, under this Agreement;

 

 
(b)
in the event that the Acquiror Common Shares are reclassified or otherwise
changed as part of such transaction, the same or an economically equivalent
change is simultaneously made to, or in the rights of the holders of, the
Exchangeable Shares; and

 

 
(c)
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder or the holders of
Exchangeable Shares.

 
10.

--------------------------------------------------------------------------------


 
3.2 Vesting of Powers in Successor
 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Subsection 3.1(a) and thereupon the
Acquiror Successor shall possess and from time to time may exercise each and
every right and power of Acquiror or Callco, as the case may be, under this
Agreement in the name of Acquiror or otherwise and any act or proceeding by any
provision of this Agreement required to be done or performed by the Board of
Directors of Acquiror or any officers of Acquiror may be done and performed with
like force and effect by the directors or officers of such Acquiror Successor.
 
3.3 Wholly-Owned Subsidiaries
 
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Acquiror (other than
ExchangeCo or Callco) with or into Acquiror or the winding-up, liquidation or
dissolution of any wholly-owned subsidiary of Acquiror provided that all of the
assets of such subsidiary are transferred to Acquiror or another wholly-owned
direct or indirect subsidiary of Acquiror and any such transactions are
expressly permitted by this Article 3.
 
3.4 Successorship Transaction
 
Notwithstanding the foregoing provisions of Article 3, in the event of an
Acquiror Control Transaction:
 

 
(a)
in which Acquiror merges or amalgamates with, or in which all or substantially
all of the then outstanding Acquiror Common Shares are acquired by, one or more
other corporations to which Acquiror is, immediately before such merger,
amalgamation or acquisition, “related’’ within the meaning of the Tax Act
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 

 
(b)
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 

 
(c)
in which all or substantially all of the then outstanding Acquiror Common Shares
are converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) or another corporation (the “Other Corporation”) that,
immediately after such Acquiror Control Transaction, owns or controls, directly
or indirectly, Acquiror,

 
then all references herein to “Acquiror’’ shall thereafter be and be deemed to
be references to “Other Corporation’’ and all references herein to “Acquiror
Common Shares” shall thereafter be and be deemed to be references to “Other
Shares’’ (with appropriate adjustments, if any, as are required to result in a
holder of Exchangeable Shares on the exchange, redemption or retraction of such
shares pursuant to the Exchangeable Share Provisions or Article 8 of the Plan of
Arrangement or exchange of such shares pursuant to the Voting and Exchange Trust
Agreement immediately subsequent to the Acquiror Control Transaction being
entitled to receive that number of Other Shares equal to the number of Other
Shares such holder of Exchangeable Shares would have received if the exchange,
redemption or retraction of such shares pursuant to the Exchangeable Share
Provisions or Article 8 of the Plan of Arrangement, or exchange of such shares
pursuant to the Voting and Exchange Trust Agreement had occurred immediately
prior to the Acquiror Control Transaction and the Acquiror Control Transaction
was completed) without any need to amend the terms and conditions of the
Exchangeable Shares and without any further action required.
 
11.

--------------------------------------------------------------------------------


 
ARTICLE 4
GENERAL
 
4.1 Term
 
This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any Person
other than Acquiror and any of its Affiliates.
 
4.2 Changes in Capital of Acquiror and ExchangeCo
 
At all times after the occurrence of any event contemplated pursuant to Sections
2.7 and 2.8 hereof or otherwise, as a result of which either Acquiror Common
Shares or the Exchangeable Shares or both are in any way changed, this Agreement
shall forthwith be deemed amended and modified as necessary in order that it
shall apply with full force and effect, mutatis mutandis, to all new securities
into which Acquiror Common Shares or the Exchangeable Shares or both are so
changed and the parties hereto shall execute and deliver an agreement in writing
giving effect to and evidencing such necessary amendments and modifications.
 
4.3 Notices to Parties
 
All notices and other communications hereunder shall be in writing and shall be
deemed given when delivered personally, telecopied (which is confirmed) or
dispatched (postage prepaid) to a nationally recognized overnight courier
service with overnight delivery instructions, in each case addressed to the
particular party at:
 

 
(a)
If to Acquiror, at:

 
Gran Tierra Energy Inc.
#300, 611 – 10th Avenue S.W.
Calgary, Alberta T2R 0B2
Attention:                Dana Coffield, Ph. D., President & Chief Executive
Officer
Facsimile Number:  (403) 265-3242
 
12.

--------------------------------------------------------------------------------


 

 
(b)
If to ExchangeCo, at:

 
Gran Tierra Exchangeco Inc.
#300, 611 – 10th Avenue S.W.
Calgary, Alberta T2R 0B2
Attention:                Dana Coffield, Ph. D., President & Chief Executive
Officer
Facsimile Number:  (403) 265-3242
 

 
(c)
If to Callco, at:

 
Gran Tierra Callco ULC
#300, 611 – 10th Avenue S.W.
Calgary, Alberta T2R 0B2
Attention:                Dana Coffield, Ph. D., President & Chief Executive
Officer
Facsimile Number:  (403) 265-3242
 
or at such other address of which any party may, from time to time, advise the
other parties by notice in writing given in accordance with the foregoing.
 
4.4 Assignment
 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement or the Arrangement (whether by operation of law
or otherwise) except that ExchangeCo may assign in its sole discretion, any or
all of its rights, interests and obligations hereunder to any wholly-owned
subsidiary of Acquiror.
 
4.5 Binding Effect
 
Subject to Section 4.4, this Agreement and the Arrangement shall be binding
upon, enure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
 
4.6 Amendments, Modifications
 
Subject to Sections 4.2, 4.7 and 4.11, this Agreement may not be amended or
modified except by an agreement in writing executed by ExchangeCo, Callco and
Acquiror and approved by the holders of the Exchangeable Shares in accordance
with Section 10.2 of the Exchangeable Share Provisions.
 
4.7 Ministerial Amendments
 
Notwithstanding the provisions of Section 4.6, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:
 

 
(a)
adding to the covenants of any or all parties provided that the board of
directors of each of ExchangeCo, Callco and Acquiror shall be of the good faith
opinion that such additions will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares;

 
13.

--------------------------------------------------------------------------------


 

 
(b)
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the board of directors of each of ExchangeCo, Callco and
Acquiror, it may be expedient to make, provided that each such board of
directors shall be of the good faith opinion that such amendments or
modifications will not be prejudicial to the rights or interests of the holders
of the Exchangeable Shares; or

 

 
(c)
making such changes or corrections which, on the advice of counsel to
ExchangeCo, Callco and Acquiror, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error, provided that the board of directors of
each of ExchangeCo, Callco and Acquiror shall be of the good faith opinion that
such changes or corrections will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares.

 
4.8 Meeting to Consider Amendments
 
ExchangeCo, at the request of Acquiror, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.6. Any such
meeting or meetings shall be called and held in accordance with the bylaws of
ExchangeCo, the Exchangeable Share Provisions and all applicable laws.
 
4.9 Amendments Only in Writing
 
No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.
 
4.10 Governing Laws; Consent to Jurisdiction
 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein and shall be
treated in all respects as an Alberta contract. Each party hereby irrevocably
attorns to the jurisdiction of the courts of the Province of Alberta in respect
of all matters arising under or in relation to this Agreement.
 
4.11 Severability
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
4.12 Counterparts
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.
 
14.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
GRAN TIERRA ENERGY INC.
    
By:
/s/ Dana Coffield
Name:
Dana Coffield, Ph. D.
Title:
President and Chief Executive Officer
   
GRAN TIERRA EXCHANGECO INC.
   
By:
/s/ Dana Coffield
Name:
Dana Coffield, Ph. D.
Title:
President and Chief Executive Officer
   
GRAN TIERRA CALLCO ULC
   
By:
/s/ Dana Coffield
Name:
Dana Coffield, Ph. D.
Title:
President and Chief Executive Officer



15.

--------------------------------------------------------------------------------

